Bayview Loan Servicing, LLC v Scott (2020 NY Slip Op 01898)





Bayview Loan Servicing, LLC v Scott


2020 NY Slip Op 01898


Decided on March 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2017-12165
 (Index No. 34558/13)

[*1]Bayview Loan Servicing, LLC, respondent, 
v Doreen Scott, appellant, et al., defendant.


Doreen Scott, Spring Valley, NY, appellant pro se.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Doreen Scott appeals from a judgment of foreclosure and sale of the Supreme Court, Rockland County (Robert M. Berliner, J.), dated September 11, 2017. The judgment of foreclosure and sale, upon an order of the same court dated July 8, 2015, granting those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Doreen Scott and for an order of reference, upon an order of the same court dated January 10, 2017, denying that branch of that defendant's motion pursuant to CPLR 5015(a)(1) which was to vacate the order dated July 8, 2015, and upon an order of the same court dated September 11, 2017, granting the plaintiff's motion for a judgment of foreclosure and sale, and denying that defendant's motion for leave to reargue and renew that branch of her prior motion pursuant to CPLR 5015(a)(1) which was to vacate the order dated July 8, 2015, inter alia, directed the sale of the subject property.
ORDERED that the judgment of foreclosure and sale is affirmed, without costs or disbursements.
For reasons stated in U.S. Bank N.A. v Offley (170 AD3d 1240, 1241), the judgment of foreclosure and sale is affirmed.
MASTRO, J.P., LEVENTHAL, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court